The plaintiff alleges that he was riding in a trailer attached to the automobile of the defendant and that the negligence of the defendant, which was the proximate cause of his injury, consisted of said automobile "being operated in a careless, reckless and unlawful manner, and in reckless disregard of the rights and safety of this plaintiff, in that the car was being operated on a narrow and bumpy dirt road at an excessive rate of speed with respect to the condition of the road." *Page 795 
We have examined the evidence offered by the plaintiff and concur in his Honor's ruling that it fails to sustain the allegations of the complaint. The judgment as in case of nonsuit entered at the close of the plaintiff's evidence is, therefore,
Affirmed.